DETAILED ACTION
Claims 1-20 are pending. Applicant has amended claims 1-16 and 18-20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 10, 12, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2019/0086988 A1) in view of Cheng et al. (US 11,038,910 B1).

As to claim 1, He teaches a machine-learning (ML) proxy device providing ML processing for one or more ML applications operating on one or more Internet of Thing (IoT) devices, the ML proxy device configured to: (Machine learning system 140; paragraph [0075]-[0076])
at one or more processors:
receive an ML request from an IoT device (when the user selects to run machine learning for behavioral authentication on the machine learning system; paragraph [0029], [0125]), the ML request being generated by an ML application operating on the IoT device (applications 310 may include applications running on UE device 110 that may make use of machine learning; paragraph [0054] and an application requesting machine learning services; paragraph [0063]) and including input data collected by the ML application (obtaining data from data sources, such as sensors included on UE device and/or information available via communication interface; paragraph [0064], [0069] and smart engine may send data from selected data sources to machine learning system; paragraph [0125]);
identify an ML model to perform ML processing of the input data based on a configuration file (machine learning system may select a particular machine learning model based on a particular machine learning application; paragraph [0042], [0105] and [0117] and Machine learning module; paragraphs [0071], [0072] and [0096]);
provide the ML model and the input data to a ML core for ML processing (machine learning system performs the machine learning process; paragraph [0105], [0117] and [0125]);
receive ML processing output data from the ML core as a result of ML processing by the ML core of the input data using the ML model (provide the results of the machine learning process; paragraph [0125]); and
transmit the ML processing output data to the IoT device (provide the results of the machine learning process … to UE device; paragraph [0125]).
He does not teach receive, from a configuration device external to the ML proxy device and the IoT device, the configuration file.
However, Cheng teaches receive, from a configuration device (IOT gateway) external to the ML proxy device and the IoT device, the configuration file (profile; col. 5, line 23 – col. 6, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Cheng to the system of He because both are in the same field of endeavor, and Cheng teaches an alternative method to receive the configuration from external instead of already locally stored, thus, it would reduce the memory requirement for the proxy device.

As to claims 2/12, He does not teach transmit one or more servlets to collect data from one or more data sources and provide the ML core the collected data from the one or more servlets for ML processing.
However, He teaches data acquisition module collects data from one or more data sources and provide the ML core the collected data from the one or more servlets for ML processing (paragraphs [0067]-[0069]).
Although He does not teach a servlet and transmit the servlet, it would have been obvious to one of ordinary skill in the art that the data acquisition module performs the same function of the servlet, i.e., collecting data from the data source, thus, the data acquisition module could be implemented as a servlet depending on user preference. Furthermore, sending the servlets to the data source could have been implemented by the system of He.

As to claim 10, He as modified teaches wherein the ML application collects data in accordance with information provided by the configuration device (paragraph [0067], [0069]).
As to claim 15, it is the same as the device claim 1 above except this is method claim, and therefore is rejected under the same ground of rejection.

As to claim 18, it is the same as the device claim 1 above except this is a non-transitory, computer-readable medium claim, and therefore is rejected under the same ground of rejection.

Claims 3, 11, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2019/0086988 A1) in view of Cheng et al. (US 11,038,910 B1) further in view of Dirac et al. (US 2015/0379072 A1).

As to claim 3, He as modified by Cheng doesn’t teach wherein the one or more processor is further configured to convert the ML processing output data received from the ML core into a format used by the ML application.
Dirac teaches wherein the one or more processor is further configured to convert the ML processing output data received from the ML core into a format used by the ML application (see Dirac: paragraph [0053] and [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Dirac to the system He because Dirac teaches, in the same field of endeavor, a method to transformation of data between running the machine learning algorithm to obtain a better quality of the results (paragraph [0004]). 

As to claim 11, He as modified by Dirac teaches wherein the circuitry is further configured to operate cooperatively with another ML proxy device to share ML processing of ML requests from the IoT devices (see Dirac: MLS servers, paragraph [0048], [0050]).

As to claim 16, see rejection of claim 2 above.

As to claim 19, see rejection of claim 2 above.

Claims 4-7, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2019/0086988 A1) in view of Cheng et al. (US 11,038,910 B1) and Dirac et al. (US 2015/0379072 A1) further in view of Dhanda et al. (US 2018/0267884 A1).

As to claim 4, He teaches wherein the one or more processor is further configured to receive a plurality of ML requests from one or more IoT devices; and perform ML processing by one or more ML cores of the plurality of ML requests (paragraphs [0042]-[0044], [0075]-[0076]).
He does not teach generate a schedule for ML processing of the plurality ML requests based on priority queues; and perform ML processing by one or more ML cores of the plurality of ML requests according to the generated schedule.
However, Dirac teaches generate a schedule for ML processing of the plurality ML requests; and perform ML processing by one or more ML cores of the plurality of ML requests according to the generated schedule (paragraphs [0067]-[0071]).
Dhanda teaches generate a schedule for requests based on priority queues (paragraphs [0042]-[0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Dhanda to the system of He and Dirac because Dhanda teaches a method that priority queues are utilized in the system to preclude one server from consuming too many resources, or to deprioritize requests from poorly performing servers that fail to meet their goals.

As to claim 5, He as modified by Dirac teaches wherein the one or more processor is further configured to assign at least one of the plurality of ML requests to a session in the generated scheduled; and complete all of the ML processing for the ML request assigned to the session when the ML core begins the ML processing of that ML request according to the generated schedule (see Dirac: paragraph [0069]-[0070]).

As to claim 6, He as modified by Dirac teaches wherein the one or more processor is further configured to assign at least one of the plurality of ML requests to at least first and second segments in the generated schedule; and perform the ML processing of the first and second segments by the ML core according to the generated schedule (see Dirac: paragraph [0069]-[0070]).
Dirac does not teach perform ML processing by an ML core of at least one other ML request between the ML processing of the first and second segments by the ML core.
However, it is well known in the art that requests processed by processor core can be preempted for various reasons, for example, by higher priority request or end of allocated time. Therefore, it would have been obvious to one of ordinary skill in the art that the system of He as modified by Dirac could also perform ML processing by an ML core of at least one other ML request between the ML processing of the first and second segments by the ML core.

As to claim 7, He as modified by Dirac and Dhanda teaches wherein each of the plurality of ML requests includes one or more tag indicating priority information for processing the ML request, and wherein the one or more processor is further configured to generate the schedule for ML processing of the plurality of ML requests based on the priority information (see Dhanda: paragraphs [0042]-[0043]).

As to claims 17 and 20, see rejection of claim 4 above.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2019/0086988 A1) in view of Cheng et al. (US 11,038,910 B1) further in view of Silva et al. (US 10,693,813 B1).

As to claim 8, He teaches wherein the one or more processor is further configured to communicate with the IoT device using data transport protocol (paragraph [0041]).
He does not teach bridge the communication with the IoT device with an IoT adaptor when the IoT device does not support the data transport protocol.
However, Silva teaches bridge the communication with the first IoT device with an IoT adaptor in the event that the first IoT device does not support the first data transport protocol (col. 13, lines 38-62 and col. 7, lines 38-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Silva to the system of He because Silva teaches a method to allow multiple IoT devices to connect to IoT edge server for services using plurality type of transport protocols.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2019/0086988 A1) in view of Cheng et al. (US 11,038,910 B1) further in view of Ross et al. (US 10,685,295 B1).

As to claim 9, He does not teach wherein the circuitry is further configured to progressively pre-compile the ML model into specific binary codes of the ML core during the process of downloading the ML model to the ML proxy device.
However, Ross teaches pre-compile the ML model into specific binary codes of the ML core (col. 4, line 64 – col. 5, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Ross to the system of He because Ross teaches a method to compile the machine learning model to a specific instruction set architecture of a ML processor for execution.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
July 27, 2022